Citation Nr: 1735163	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-25 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating in excess of 60 percent for service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled for a video teleconference hearing with the Board in July 2016 but he failed to appear.  The Veteran did not provide good cause for his failure to attend or attempt to schedule the hearing.  Therefore, the Board considers the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e)(2016).

The Board previously remanded this matter in August 2016 for further development.  The claim is back before the Board for further appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In satisfaction of the August 2016 Board remand, the Veteran was scheduled for a VA examination in November 2016.  However, the Veteran failed to appear.  In a December 2016 Report of General Information, the Veteran stated he had moved and therefore, he had not received notice of the examination.  With good cause shown, the Veteran was scheduled for another VA examination in December 2016.  While this notice went to the new address provided by the Veteran, he again failed to appear for the examination.  As such, a Supplemental Statement of the Case was issued in January 2017 denying an increased rating for the Veteran's bronchial asthma.

In the July 2017 informal hearing brief, the Veteran's representative argues the January 2017 Supplemental Statement of the Case relied upon VA records which did not address the Veteran's asthma, only his diabetes mellitus.  The representative further argued the Veteran was entitled to a new examination since the information used to deny his claim was "incorrect and non-existent."  While the representative does not provide any reasoning for the Veteran's failure to appear for his second scheduled examination, the Board, in deference to the Veteran, will reschedule him for one more examination.  

However, the Veteran is advised that under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, and 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a).  38 C.F.R. § 3.655(b) provides, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records and associate the records with the claims file.  Any negative reply should be properly included in the file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bronchial asthma.  The claims folder should be provided to the VA examiner for review in conjunction with the examination.  The examiner should report all signs and symptoms necessary for evaluating bronchial asthma under the rating criteria.  A complete rationale must be provided for all opinions presented.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




